Citation Nr: 0114017	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1970.

The appeal arises from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying an increased rating for the 
veteran's service-connected atopic eczema. 

In the course of appeal the veteran testified before the 
undersigned Board member at the RO in March 2001.  A 
transcript of that hearing is contained in the claims folder.   


REMAND

At a November 1998 VA examination the veteran reported that 
periodically his skin condition breaks out all over, and that 
his condition was pruritic.  He reported that exposure to 
things such as dogs and grass caused him to itch and break 
out.  He reported currently being treated at East Orange VA 
Medical Center (VAMC), receiving a cream which helped his 
condition.  He added that he also had dry skin.  On 
examination, there was widespread dry skin and a few 
scattered, hyperpigmented patches on the upper and lower 
extremities and on the facial areas.  The examiner diagnosed 
atopic dermatitis.

In a July 1999 VA Form 9, the veteran complained that his 
skin itched, the color of the skin on one side of his face 
was darker, he could not work around grass or grease, and his 
arms, face, and legs break into rashes.  He added that he was 
treated at the VA medical center in East Orange, New Jersey, 
every six months due to the severity of his skin disorder.  

In response to an October 1999 RO request for VA records of 
treatment at the East Orange VAMC from November 1998 to the 
present, the medical facility informed that there were no 
records of treatment of the veteran at that facility during 
that period.  The claims folder already contains VA medical 
records from East Orange VAMC from January 1997 to November 
1998.  

At a May 2000 VA examination, the veteran reported that his 
eczema breaks out into itchy bumps behind the ears and on the 
face, arms, and thighs.  He reported a flare-up in the prior 
week.  The examiner observed scattered papules of the 
posterior ears, and scaling of the scalp.  There was post-
inflammatory hyperpigmentation of the eyebrows, perinasal, 
and perioral areas, as well as the forearms.  There were no 
active lesions elsewhere on the body.  The examiner diagnosed 
chronic atopic dermatitis with recurrent flare ups. 

At a March 2001 hearing before the undersigned Board member 
at the RO, the veteran testified that he received treatment 
for his skin condition every six months at the East Orange 
VAMC, most recently in October 2000.  He testified that the 
treating physician prescribed a cream and a moisturizer, 
which he used every day.  He testified that this helped with 
the dryness, but added that it did not help much when he 
would have a break out and when he would have itching in the 
summer.  He testified that he developed achiness in the 
winter, which was helped  by the cream.  He testified that he 
had itching at night, and from wearing certain clothes and 
from being around dogs and grass.  He testified that as a 
result he scratched himself a lot and at times he bled.  He 
testified that he also sometimes developed crusting.  He 
testified that the when the skin condition would be worse it 
would affect his ears, arms, legs, and groins.  He added that 
as a result of the skin condition he had areas of darkened 
skin.  He noted that he had some hyperpigmentation changes 
around the eyebrows, the nose, and the mouth, and in patches 
on the forearms.  He stated that because of a need  to avoid 
grass and grease due to the condition, he had to avoid the 
outdoors including picnics and barbecues.  

Where eczema is characterized by slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area, a noncompensable evaluation is warranted.  Where eczema 
is characterized by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
evaluation is warranted.  Where eczema is characterized by 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent disability evaluation is 
warranted.  Where eczema is shown with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
disability evaluation is warranted.  38 C.F.R. Part 4, Code 
7806 (2000).

At the recent November 1998 and May 2000 VA examinations the 
examiners did not specifically address the presence or 
absence of the pathology required for the 30 percent and 50 
percent ratings.  The duty to assist requires that an 
additional medical examination be obtained, addressing the 
rating criteria for eczema under Diagnostic Code 7806.  

 The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since October 1999 
for his service-connected skin disorder, 
and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record for this 
disorder should then be requested.  All 
records obtained should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the degree of severity of his skin 
disorder.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner must specifically state 
whether each of the following are 
present: constant exudation, constant 
itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, exceptional 
repugnance.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for a skin 
disorder, assigning the appropriate 
disability rating under Diagnostic Code 
7806.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




